Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-12-00684-CV

          IN RE THE WILLA PETERS HUBBERD TESTAMENTARY TRUST

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 1986-PC-1440
                          Honorable Tom Rickhoff, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the parties’ joint motion is GRANTED,
this appeal is ABATED, and the cause is REMANDED to the trial court for entry of judgment in
conformity with the parties’ settlement agreement. Costs of appeal are taxed against Appellants
Mary Yturri Dahlman and Colleen A. O’Connell Hubberd, as Independent Executrix of the Estate
of Lantz Hubberd.

       SIGNED June 26, 2013.


                                                 _________________________________
                                                 Karen Angelini, Justice